Mr. Justice Thornton delivered the opinion of the Court: The law of 1865, by authority of which the judgment was rendered in this case, was a special law to regulate the compensation of sheriffs in certain counties. Sess. Laws 1865, p. 69. The latter clause of section 11 of article 10 of the constitution of 1870 is an express repeal of it. The language is too plain to admit of construction. It is: “All fees established by special laws shall cease at the adoption of this constitution.” For services rendered after the adoption of the constitution, officers were remitted to the general laws. It is contended that section 11 has application only to officers elected after the constitution went into effect. The first part of the section must be so applied; and in the beginning of the latter clause, the language is: “The compensation herein provided for shall apply only to officers hereafter elected.” This has reference to the compensation mentioned in section 10 of the same article. But in the subsequent words, where the cessation of special laws is declared, the language is too clear to require argument. The record discloses that appellee was the jailer. He might have been the keeper of the jail, and not the sheriff. This court has decided that the mere keeper of the jail can not recover the fees of the sheriff for keeping, dieting and discharging prisoners. Seibert v. The Board of Supervisors of Logan County, ante 155. The judgment is reversed and the cause remanded. Judgment reversed.